t c memo united_states tax_court stephen dawn del monico petitioners v commissioner of internal revenue respondent docket no filed date elizabeth a maresca janelle winston and judith aarons for petitioners william c bogardus for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure references herein to petitioner in the singular are to stephen del monico the issues for decision are whether petitioner had unreported compensation income from new dimensions distribution services new dimensions whether new dimensions withheld federal_income_tax with respect to petitioner’s unreported compensation income and whether petitioner’s unreported compensation income constitutes self- employment income subject_to the tax imposed by sec_1401 unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found when they filed their petition petitioners resided in pompton lakes new jersey petitioner was employed as a full-time dispatcher by new dimensions a new jersey long-haul trucking company from january through date thereafter under somewhat different circumstances petitioner also performed services as a dispatcher for new dimensions between august and date petitioner’s duties as a dispatcher included procuring loads to be hauled scheduling pickups and deliveries and monitoring the progress of the company’s trucks petitioner also performed miscellaneous office work for new dimensions the terms under which petitioner performed services for new dimensions never were set forth in a written_agreement new dimensions reported that it paid the following amounts to petitioner in gross wages in the amount of dollar_figure as reported on a form_w-2 wage and tax statement form_w-2 and nonemployee compensation in the amount of dollar_figure as reported on a form 1099-misc miscellaneous income form_1099 petitioners reported the dollar_figure in wages on their federal_income_tax return but they did not report the dollar_figure in nonemployee compensation petitioner claims that he did not receive a copy of the form_1099 the record clearly reflects that the dollar_figure reported on the form_w-2 issued to petitioner represents income earned by the petitioner as an employee of new dimensions between january and date during this period petitioner’s paychecks were issued by digit payroll corporation digit the company that processed new dimensions’ payroll copies of petitioner’s weekly pay stubs from this period show that petitioner received a gross salary of dollar_figure per week petitioner’s weekly net pay for this period was dollar_figure after withholding for federal and new jersey state income taxes social_security medicare new jersey disability and new jersey unemployment_compensation taxes there is no dispute as to the income reported on the form_w-2 the unreported income at issue in this case was paid to petitioner during the final quarter of the weekly pay periods between september and date referred to herein as the disputed pay_period during the disputed pay_period petitioner received weekly paychecks of approximately dollar_figure for most of the weeks in issue however these paychecks were drawn from new dimensions’ general corporate account and were not processed through digit in contrast to the paychecks issued by digit these paychecks were handwritten and issued without pay stubs or any kind of receipt indicating withholding for federal or state income taxes or other required purposes each paycheck on its face showed that the entire amount of the check was payable to petitioner and also contained a notation such as pay salary or dispatcher indicating that the check was issued as compensation_for services performed new dimensions reported payment of dollar_figure to petitioner during the disputed pay_period as nonemployee compensation on a form_1099 for and did not include this amount on petitioner’s form_w-2 for according to new dimensions petitioner and the company agreed to change petitioner’s status from employee to independent_contractor for the disputed pay 1the final weekly pay_period of was the pay_period ending december the corresponding pay date for this period occurred in date and is not considered income earned in period federal_income_tax was not withheld from petitioner’s compensation during the disputed pay_period petitioners did not report the dollar_figure in nonemployee compensation on their federal_income_tax return by notice_of_deficiency issued on date respondent determined a deficiency in the amount of dollar_figure based upon an increase of dollar_figure in gross_income as reported by new dimensions on the form_1099 and the imposition of a tax under sec_1401 on self-employment_income and the allowance of a corresponding deduction for one-half of the self-employment_tax under sec_164 in the petition petitioners claim that petitioner remained an employee during the disputed pay_period and thought that new dimensions continued to withhold federal_income_tax on his behalf burden_of_proof burden of production the commissioner’s determinations in a notice_of_deficiency are presumed correct and generally the taxpayer must prove those determinations wrong in order to prevail rule a sec_7491 provides that the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining a tax_liability provided the taxpayer has substantiated all items at issue and has generally maintained books_and_records with respect to the item at issue the court finds it unnecessary to decide whether the burden_of_proof has shifted to the commissioner under sec_7491 the record in this case is not evenly weighted instead in our view the evidence including the credibility of witnesses with respect to disputed facts is clear and this circumstance allows us to render a decision on the merits based on the preponderance_of_the_evidence without regard to the burden_of_proof under sec_6201 the burden of production may shift to the commissioner where information returns such as forms serve as the basis for the determination_of_a_deficiency if a taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the secretary including providing access for inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the commissioner shall have the burden of producing reasonable and probative information in addition to such information returns sec_6201 see 117_tc_237 affd 65_fedappx_508 5th cir mcquatters v commissioner tcmemo_1998_88 assuming arguendo that petitioner did fully cooperate with the commissioner the court will examine whether the commissioner has satisfied his burden of production under sec_6201 the commissioner has produced numerous paychecks issued to petitioner by new dimensions during the disputed pay_period and copies of petitioner’s bank statements in support of the form_1099 but he acknowledges that several paychecks are missing as set forth below the court finds that the bank statements are inconclusive and the probative evidence supports only a finding that petitioner earned dollar_figure of the dollar_figure reported on the form_1099 accordingly we conclude that the commissioner has produced sufficient evidence to show that petitioner had unreported income in and has satisfied his burden of production to the extent of the paychecks produced in support of the form_1099 but he has not completely substantiated the full amount reported on the form_1099 unreported income sec_61 provides that income from whatever source derived including compensation_for services must be included in gross_income from the record in this case it is plain that petitioners must have realized that they were severely understating their income on their federal_income_tax return for even if we were to assume that petitioner did not receive a form_1099 from new dimensions a cursory review of his form_w-2 from new dimensions should have alerted petitioner to the fact that dollar_figure only represented approximately two-thirds of his total income from new dimensions in petitioner testified that he just assumed that the amounts reported on the form_w-2 were correct and said that he didn’t really scrutinize it more than taking a glance at it and giving it to my accountant we think that a reasonable and prudent taxpayer in these circumstances would have noticed the discrepancy between the amount of income he earned and the amount reported on the form_w-2 and at least would have contacted new dimensions to verify the accuracy of the company’s information_return the difference between the amount on the form_w-2 and petitioner’s actual receipts during was so great and such a high proportion of his total income that we consider his explanation entirely unbelievable consequently it is our view that without a satisfactory reason petitioner reported on his federal_income_tax return for far less income than he received during the year at trial petitioner acknowledged receiving compensation throughout the disputed pay_period however he claimed that the amount he actually earned and received was far less than dollar_figure respondent produced copies of relevant paychecks from the disputed pay_period in support of the form_1099 but respondent acknowledges that at least three checks are missing from the record in sum the paychecks total dollar_figure but reimbursements for various business_expenses were often commingled with petitioner’s salary payments in these checks separating amounts specifically designated as reimbursements from these checks these checks total dollar_figure eleven of the paychecks were issued for dollar_figure for a total of dollar_figure in compensation other paychecks were paid in amounts less than petitioner’s typical weekly salary of dollar_figure for the pay_period ending date petitioner received a dollar_figure paycheck dated date for the pay_period ending date petitioner received a dollar_figure paycheck dated date with the following notation payment - did not come in full week petitioner’s compensation_for the pay_period ending date was paid with two separate checks dated date for dollar_figure and date for dollar_figure respectively in sum these paychecks clearly show that petitioner earned and received at least dollar_figure in compensation during the disputed pay_period paychecks for the pay periods ending date date and date are missing from the record respondent claims that petitioner’s bank statements are consistent with petitioner’s receiving compensation_for these three pay periods however we find that petitioner’s bank statements are inconclusive since petitioner often did not deposit the full amount of his paychecks and because the account was shared with his working wife respondent had the burden to produce probative evidence in support of the information_return under sec_6201 and since it is plausible that the missing checks could have been due to petitioner’s missing work without the benefit of sick leave we decline to speculate as to income represented by the alleged checks that are not in the record we find that petitioner’s gross_income from new dimensions for the disputed pay_period was dollar_figure credit for income_tax withheld income_tax withheld from an individual’s wages is allowed as a credit against the individual’s income_tax_liability even if the withheld tax is not actually paid over to the government by the employer sec_31 sec_1_31-1 income_tax regs petitioner argues that his paychecks of approximately dollar_figure per week during the disputed pay_period continued to represent a gross salary of dollar_figure per week as an employee petitioner claims that although the checks do not include pay stubs indicating any type of withholding for federal_income_tax he believed that new dimensions continued to withhold from his wages as a result petitioner claims that he is entitled to a credit for the tax allegedly withheld by new dimensions from his wages under sec_31 petitioner’s argument is not supported by the record regardless of whether new dimensions properly classified petitioner as an independent_contractor during this period see below petitioner has not introduced credible_evidence that new dimensions withheld income taxes from petitioner’s paychecks if an employer does not actually withhold taxes the employee is not entitled to a credit for amounts which should have properly been withheld 39_tc_78 affd on this issue 323_f2d_751 9th cir goins v commissioner tcmemo_1997_521 affd without published opinion 151_f3d_1029 4th cir the record indicates that new dimensions intended to treat petitioner as an independent_contractor for payroll purposes and therefore did not withhold taxes petitioner’s paychecks ceased to include pay stubs indicating that taxes were withheld and new dimensions did not report wages paid or payroll_taxes withheld on its form_941 for this period new dimensions accounted for petitioner’s compensation on a form_1099 petitioner did not introduce any evidence aside from his self-serving uncorroborated testimony in support of his claim that federal_income_tax was being withheld from his pay during the disputed pay_period it is well established that this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 self-employment_tax in addition to the income_tax imposed by sec_1 sec_1401 imposes a tax upon a taxpayer’s self-employment_income sec_1402 defines self-employment_income as net_earnings_from_self-employment it is well established that earnings derived from work as an independent_contractor are self-employment_income subject_to the self-employment_tax 108_tc_130 turnidge v commissioner tcmemo_2003_169 petitioner contends that he performed services for new dimensions during the disputed pay_period as an employee rather than an independent_contractor and is not liable for a self- employment_tax under sec_1401 whether an individual is an employee or an independent_contractor is a question of fact sec_3101 sec_3121 this court has listed seven factors that should be considered in determining whether an individual is an employee the degree of control exercised over the details of the work the individual’s investment in the work facilities the individual’s opportunity for profit or loss whether the work is part of the principal’s regular business the principal’s right to discharge the individual the permanency of the relationship and the relationship the parties think they are creating 117_tc_263 89_tc_225 affd 862_f2d_751 9th cir the factors should not be weighed equally but should be weighed according to their significance in the particular case 980_f2d_857 2d cir youngs v commissioner tcmemo_1995_94 we begin by noting that we received vastly different accounts from the parties regarding petitioner’s relationship with new dimensions during the disputed pay_period new dimensions claims that petitioner’s status changed from employee to independent_contractor as a result of discussions between petitioner and larry pierreport new dimensions’ co-owner and vice president andrea d’acunto new dimensions’ co-owner and president testified that new dimensions planned to terminate petitioner’s services to help reduce the company’s operating_expenses in an effort to retain his job petitioner volunteered to remain with the company as an independent_contractor and new dimensions agreed under the terms of their new oral agreement petitioner agreed to accept a gross weekly income of dollar_figure which equaled petitioner’s previous net weekly salary after withholding and forgo certain benefits 2new dimensions began experiencing financial difficulties in and the company filed for bankruptcy in date such as sick leave which petitioner previously received ms d’acunto also testified that petitioner specifically agreed that new dimensions would not withhold any taxes from petitioner’s paycheck and that petitioner would pay his own tax because we couldn’t afford to do it anymore ms d’acunto testified that after he became an independent_contractor petitioner’s job duties as a dispatcher did not change significantly except that petitioner began coming into work when he felt like it and was permitted to work from home and did so on some occasions petitioner contends that he remained an employee throughout and was completely unaware of any changes to his status during the disputed pay_period in fact petitioner flatly denies that anyone at new dimensions had approached him about potentially losing his job or that he ever asked to change his status petitioner noticed that his paychecks during the disputed pay_period ceased to include pay stubs indicating the withholding of taxes but he testified that he did not worry about the change because he was assured by new dimensions that everything was going to remain the same petitioner argues that he believed that new dimensions continued to withhold taxes from his paychecks during the disputed pay_period as for his typical work day petitioner testified that his duties remained the same throughout the year and that he consistently worked from a m to p m petitioner characterized his relationship with new dimensions as a good business relationship and he did not mention any changes in his status on this record we find it difficult to believe that petitioner was completely unaware of the changes in the terms of his status not only were the petitioner’s paychecks issued without pay stubs showing the withholding of taxes but the paychecks reflect the loss of sick leave benefits during the disputed pay_period in particular his paycheck dated date for dollar_figure contained the following notation payment - did not come in full week since there is no evidence that petitioner exceeded his allocated sick leave or paid vacation period we believe that petitioner did lose certain employee_benefits during the disputed pay_period petitioner must have been fully aware of this change workers generally do not ignore changes in benefits instead of receiving payroll checks with businesslike withholding stubs from a payroll service petitioner started receiving handwritten checks some of them were dishonored by new dimensions’s bank and then petitioner received makeup checks in amounts sufficient to cover the penalties one check was marked pay dollar_figure late fee another check was for dollar_figure payable to cash and marked on its face steve towards pay - others covered_compensation for petitioner as well as utility bills and bank payments there is no possibility that petitioner was unaware of problems at new dimensions and changes in the way the company was conducting its business furthermore we simply do not believe that petitioner did not carefully examine his form_w-2 and consider the amount of income he reported on his federal_income_tax return in view of all the changes that occurred with his paychecks during the disputed pay_period because of the inconsistencies in petitioner’s testimony we decline to believe him where his testimony conflicts with other testimony or evidence concerning the terms of the work between petitioner and new dimensions we are not required to accept at face value a taxpayer’s self-serving and uncorroborated testimony particularly where other and better evidence concerning the point in question is available 338_f2d_602 9th cir affg 41_tc_593 lewis v commissioner t c memo we now address the seven factors mentioned above as they relate to the facts in the present case as we mentioned above these seven factors are not weighed equally but should be weighed according to their significance in a particular case aymes v bonelli supra youngs v commissioner supra in the present case we are most influenced by the evidence that has persuaded us that the parties intended to enter into a principal-independent contractor relationship during the disputed pay_period relationship the parties thought they created petitioner and ms d’acunto presented conflicting testimony in regard to petitioner’s work relationship during the disputed pay_period ms d’acunto testified that new dimensions and petitioner agreed to change petitioner’s status from employee to independent_contractor during the disputed pay_period as we discussed above we decline to accept petitioner’s testimony that he was completely unaware of any changes in the terms of his relationship with new dimensions the evidence in this case clearly shows that significant changes occurred in the parties’ relationship and these changes are consistent with petitioner becoming an independent_contractor petitioner’s paychecks ceased to include pay stubs indicating the withholding of taxes and the change in petitioner’s paychecks is consistent with the loss of benefits and changes in the manner in which the company conducted its business we are convinced that the parties intended to create an independent_contractor relationship for petitioner for the disputed pay_period and we believe this factor is of great significance degree of control in many cases the principal’s degree of control_over the details of a taxpayer’s work is the most important factor in determining whether an employee relationship exists 92_tc_351 affd 907_f2d_1173 d c cir youngs v commissioner tcmemo_1995_94 in the present case according to ms d’acunto a primary difference in petitioner’s job during the disputed pay_period was that petitioner basically set his own work hours and was allowed to work from home which petitioner did on several occasions petitioner’s hours were a source of significant tension between petitioner and new dimensions the nature of commercial trucking requires dispatchers to work early in the morning as the best loads are often procured early in the day on a first-come first-served basis according to new dimensions’ president during the disputed pay_period petitioner more or less started to come in when he felt like it this diminution in new dimensions’s control_over petitioner’s working hours was significant under these circumstances we consider the degree of control factor inconclusive for purposes of determining petitioner’s status as an employee or independent_contractor during the brief disputed pay_period investment in facilities petitioner generally worked at the office furnished by new dimensions but he was permitted to work from home during the disputed pay_period overall these circumstances support an employer-employee relationship since petitioner only worked from home on a small number of occasions opportunity for profit or loss petitioner was paid a set salary by new dimensions however new dimensions was a small company and petitioner testified that he believed that he would prosper if new dimensions became a more successful company furthermore petitioner on several occasions advanced business_expenses on behalf of new dimensions in order to help the company develop its business petitioner was repaid for these expenses this factor tends to favor an employer-employee relationship but its significance is mitigated by petitioner’s own belief that he stood to prosper along with the company right to discharge we do not believe that this is a significant factor as either an employee or independent_contractor working under the circumstances of this case could be terminated at will or could quit the company at will we accord this factor little weight integral part of business clearly a dispatcher is an integral part of a trucking company’s business this factor favors a finding that petitioner was an employee permanency of the relationship petitioner was not hired on a job-by-job basis and a dispatcher is necessary to the day-to-day operations of a trucking company but there is no permanency of employment by a company that is on the verge of bankruptcy we believe it is fair to characterize the parties’ agreement to change the petitioner’s status from employee to independent_contractor as a temporary arrangement resulting from the company’s financial condition we conclude that this factor favors a finding that petitioner was an independent_contractor after a careful review of the record as a whole we conclude that as petitioner and new dimensions intended petitioner performed services as an independent_contractor during the disputed pay_period accordingly we hold that the earnings in dispute are net_earnings_from_self-employment for purposes of sec_1402 subject_to the tax imposed on self-employment_income under sec_1401 to reflect the foregoing decision will be entered under rule
